DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-10, 12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al. (US 8,041,197).
	Regarding claim 1, Kasai discloses a heating platform including a support carrier 38, a wafer (W) being supported by the support carrier 38; a detection module 58, configured to monitor a surface condition of the wafer (W) supported by the support carrier 38 (see fig. 1); and a first heating module (thermoelectric devices 42) disposed on the support carrier 38 (see fig. 1) and located between the wafer (W) and the support carrier 38; and the first heating module (devices 42) comprising a plurality of heating units electrically connected to the detection module (connected to heat the wafer dependent upon conditions of the wafer; see col. 12, lines 49-56), and the heating units being arranged in an array (see figs. 1 and 2). 
Regarding claim 2, Kasai discloses wherein the array of the heating units (when devices 42 are construed as the first heating module) comprises rows of the heating units 42 (see fig. 2), and the heating units 42 arranged in two adjacent rows among the rows are substantially aligned (see fig. 2). 
Regarding claim 6, Kasai discloses wherein each of the heating units (when devices 42 are construed as the first heating module) comprises a fluid pipe (via fluid conduits 50) containing heating fluid (see fig. 1 and col. 9, lines 22-27). 
Regarding claim 7, Kasai discloses a cooling module (when heating light sources 68 are construed as the first heating module, devices 42 may be construed as the cooling module capable of cooling the wafer (W); see col. 9, lines 16-22) disposed on the support carrier 38 and comprising a plurality of cooling units 42 electrically connected to the detection module 58, and the cooling units 42 are arranged in an array (see fig. 2). 
Regarding claim 8, Kasai discloses wherein each of the cooling units comprises a fluid pipe 50 containing cooling fluid (see col. 9, lines 16-22). 
Regarding claim 9, Kasai discloses a second heating module (when heating light sources 68 are construed as the first heating module, devices 42 may be construed as the second heating module) disposed on the support carrier 38, wherein the first heating module 68 is disposed above the second heating module 42, and the wafer (W) is between the first heating module 68 and the second heating module 42 (see fig. 1). 
Regarding claim 10, Kasai discloses a second heating module (when heating light sources 68 are construed as the first heating module, devices 42 may be construed as the second heating module) includes a plurality of second heating units 68 electrically connected to the detection module (see col. 12, lines 49-56), and the heating units 6 are arranged in an array (see fig. 1).
Regarding claim 12, Kasai discloses a thermal treatment, comprising: providing a wafer (W) onto a heating platform (heat treatment apparatus as illustrated in fig. 1); detecting a surface condition of the wafer (W) by a detection module 58 of the heating platform (see fig. 1 see col. 12, lines 49-63); and performing a wafer heating process by a heating module (devices 42) of the heating platform according to information detected by the detection module (see fig. 1 see col. 12, lines 49-63),  the heating module (devices 42) located between the wafer (W) and the support carrier 38, and comprises a plurality of heating units, and the heating units are arranged in array (see figs. 1 and 2). 
Regarding claim 15, Kasai discloses a cooling module (devices 42 may be construed as the cooling module capable of cooling the wafer (W); see col. 9, lines 16-22) disposed on the support carrier 38 and comprising a plurality of cooling units 42 electrically connected to the detection module 58, and the cooling units 42 are arranged in an array (see fig. 2). 
Regarding claim 16, Kasai discloses a manufacturing method including performing a first process on a wafer (W; see fig. 1, col. 1, lines 20-25 and col. 12, lines 32-43); obtaining information of a surface condition of the wafer after performing the first process (see col. 12, lines 44-63); and performing a second process on the wafer (first process repeated until desired device is manufactured; see col. 1, lines 20-25), wherein a wafer heating process is performed on the wafer by a heating module  (one of heating light sources 68 and/or devices 42) according to the information of the surface condition during the second process (see col. 12, lines 44-63), the heating module comprises a plurality of heating units (heating light sources 68 and/or devices 42), and the heating units are arranged in array (see figs. 1 and 2).
Regarding claim 17, Kasai discloses wherein the first process comprises a chemical vapor deposition (CVD) process, a physical vapor deposition (PVD) process, a dry etching process, a wet etching process or a chemical-mechanical (CMP) process (see col. 1, lines 20-25 and col. 12, lines 39-43).
Regarding claim 18, Kasai discloses wherein the second process (first process repeated until desired device is manufactured; see col. 1, lines 20-25) comprises a chemical vapor deposition (CVD) process, a physical vapor deposition (PVD) process, a dry etching process, a wet etching process or a chemical-mechanical polishing (CMP) process (see col. 1, lines 20-25 and col. 12, lines 39-43).
Regarding claim 20, Kasai discloses performing a wafer cooling process by a cooling module (devices 42 may be construed as the cooling module capable of cooling the wafer (W); see col. 9, lines 16-22) of the heating platform according to information detected by the detection module 58, wherein the cooling module comprises a plurality of cooling units 42, and the cooling units 42 are arranged in array (see fig. 2).
Claims 1, 3-5, 11, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aderhold (US 2015/0170934).
	Regarding claim 1, Aderhold discloses a heating platform including a support carrier 14, a wafer 12 being supported by the support carrier 14 (see fig. 1); a detection module 48 (see paragraphs 31 and 32), configured to monitor a surface condition of the wafer 12 supported by the support carrier 14; and a first heating module 24 disposed at a side (upper side) of the support carrier 14 (see fig. 1), the first heating module 24 comprising a plurality of heating units 26 electrically connected to the detection module 48 (see fig. 1), and the heating units 26 being arranged in an array (see fig. 1).
Regarding claim 3, Aderhold discloses wherein the array of the first heating units includes rows of the first heating units and the first heating units arranged in two adjacent rows among the rows are staggered (see paragraph 19).
Regarding claim 4, Aderhold discloses wherein the array of the first heating units includes groups of the first heating units and the groups of the first heating units are arranged along a plurality of concentric circular paths, respectively (see paragraph 21).
Regarding claim 5, Aderhold discloses wherein each of the heating units 26 comprises a UV light source, a microwave source, an IR light source, or a NIR light source (see paragraph 19). 
Regarding claim 11, Aderhold discloses wherein the surface condition comprises topography of a top surface of the wafer (see paragraph 32 which discusses where the topside or front side may be measured).
Regarding claim 12, Aderhold discloses a thermal treatment, comprising: providing a wafer 12 onto a heating platform 14 (see fig. 1); detecting a surface condition of the wafer 12 by a detection module 48 of the heating platform 14 (see fig. 1); and performing a wafer heating process by a heating module 24 of the heating platform according to information detected by the detection module (see paragraphs 31 and 32), wherein the heating module 24 comprises a plurality of heating units 26, and the heating units 26 are arranged in array (see fig. 1). 
Regarding claim 13, Aderhold discloses wherein the surface condition includes topography of a top surface of the wafer 12 (see paragraph 32 which discusses where the topside or front side may be measured) and a plurality of regions of the top surface of the wafer are respectively heated by the heating units 26 according to the topography of the top surface of the wafer (see fig. 1 and paragraphs 31 and 32).
Regarding claim 14, Aderhold discloses a plurality of regions of the top surface of the wafer are respectively heated by the heating units 26 according to the topography of the top surface of the wafer (see fig. 1 and paragraphs 31 and 32). 
Regarding claim 19, Aderhold discloses wherein the surface condition comprises topography of a top surface of the wafer (see paragraph 32 which discusses where the topside or front side may be measured); wherein a plurality of regions of the top surface of the wafer are respectively heated by the heating units 26 according to the topography of the top surface of the wafer during the second process (see fig. 1 and paragraphs 31 and 32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                       


/Vishal Pancholi/Primary Examiner, Art Unit 3754